Title: To Thomas Jefferson from Gouverneur Morris, 17 January 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 17 January 1793

I have already had the Honor to inform you that the Statue of General Washington by Houdon is finish’d and to ask to what Place it is to be sent. I have since been applied to by the Statuary in Regard to the last Payment for that Object. He tells me that “he hopes the State of Virginia will do as other foreigners pay him the Difference of Exchange a Thing the more easy to them as in Fact it can only cost them the Sum Stipulated. The Sum which they would have paid two Years ago and which eight Years ago would have been specially secur’d against Depreciation could the Emission of Assignats have been then foreseen.” I have said to him that I am by no Means competent to decide on the Subject but would forward to the State his Application. I hope you will pardon me Sir for troubling you with it but as you agreed with Mr. Houdon in the first Instance it is (as well for that as for other Reasons) most proper that I should address myself to you. I am with Esteem and Respect Dear Sir your obedient Servant

Gouv Morris

